DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure filed 1/22/2020 has been fully considered.  An initialed copy of said IDS is enclosed herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
With regards to claim 1, said claim is indefinite because there is no antecedent basis for “the uncoated resin of the field joint…”  It is believed the term is referring to the “uncoated end portion between the polypropylene pipe coating ends and the field joint.”
Additionally, said claim is held to be indefinite because it is not clear what “it” refers to;  the filed joint, the layer of a first coating material, etc.
With regards to claim 2, said claim is indefinite because it is unclear what density is claimed by the limitation “a density of less than about 0.873 g/cc to 0.885 g/cc;”  does the range include all densities less than 0.873g/cc or is “less than about 0.873g/cc” intended to be the endpoint of the claimed range.
With regards to claim 5, said claim is indefinite because the scope of embodiment (c) is unclear.  Specifically, claim 1 states that the second coating may comprise a crosslinked polyethylene (emphasis added) whereas claim 5 (which depends from claim 1) states that the second coating may be formed from “a crosslinkable polyolefin mixture.” For embodiments wherein the crosslinkable polyolefin mixtures includes a crosslinkable polyethylene, said claims are consistent.  However, claim 5 seems to allow for the crosslinkable polymer in the composition to be an olefin other than polyethylene.   Claim 5 further seems to allow for crosslinkable polyolefin coatings that do not contain any polyethylene.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Recher et al (S 2017/0144343) in view of CN 102109070 (herein referred to as “Wang”).
Recher teaches a method of coating a pipeline field joint between two joined lengths of pipe, each length comprising a polypropylene pipe coating along part of its length (0040;  see also layers- 6 in Figure 2) and an uncoated end portion between where the polypropylene pipe coating ends and the field joint (Figure 2 and 0026 wherein it is taught there is a “bare metal surface” at the field joint), the method comprising the steps of (i) applying a layer of a first coating material comprising a linear ethylene polymer (LEP) (0026-wherein the adhesive layer of a first olefin may comprise LLDPE (0033), herein understood to read on the claimed linear ethylene polymer) to the uncoated region of the field joint such that it overlaps with and extends continuously between the polypropylene pipe coating of each of the two lengths of pipe (Figure 2); and (ii) subsequently applying a layer of a second coating material comprising a cross linked polyolefin to the field joint, wherein the second coating material contacts and completely covers the layer of the first coating material (Figure 2).
Recher teaches the second coating material may comprise a crosslinked polyolefin, but does not teach the second coating material may comprise a crosslinked polyethylene.  However, Wang teaches crosslinked polyethylene compositions are useful as field joint coating repair compositions for plastic lined pipes (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a crosslink polyethylene coating composition as the crosslinked polyolefin coating composition of Recher because Wang teaches crosslinked polyethylene compositions are useful as coating compositions for field joint repairs.
With regards to claim 2, the LLDPE of Recher is understood to read on the claimed density since ULDPE is typically understood to refer to ethylene polymers with a density of  0.85-0.91g/cc (see e.g.  US 6,3999,191 @ col 4, lines 56+).
The examiner notes that claims 3 and 4 further limit the OBC that may optionally be utilized in the first coating material layer  but does not require that the OBC be utilized.

Allowable Subject Matter
The claimed subject matter of claims 6-9 is allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/ Primary Examiner, Art Unit 3649